Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 1 of 11 Page ID #:1




  1
      Stephen M. Doniger (SBN 179314)
      stephen@donigerlawfirm.com
  2   Scott Alan Burroughs (SBN 235718)
  3
      scott@donigerlawfirm.com
      Trevor W. Barrett (SBN 287174)
  4   tbarrett@donigerlawfirm.com
  5
      DONIGER / BURROUGHS
      603 Rose Avenue
  6   Venice, California 90291
  7
      Telephone: (310) 590-1820
      Attorneys for Plaintiffs
  8

  9                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11   Osho International Foundation, a Swiss       Case No.:
 12   Corporation; and Michael Hilow, an               Plaintiffs’ Complaint for:
      individual,
 13                                                1. Copyright Infringement;
 14   Plaintiffs,                                  2. Vicarious and/or Contributory
                                                      Copyright Infringement;
 15   v.
                                                   3. Violation of the Digital
 16                                                   Millennium Copyright Act (17
      Chapman Way, an individual; Maclain             U.S.C. §1202)
 17   Way, an individual, Duplass Brothers
 18   Productions, a Texas Corporation; Netflix,         Jury Trial Demanded
      Inc, a Delaware Corporation; and Does 1-
 19   10,
 20
      Defendants.
 21

 22

 23

 24

 25

 26

 27
                                               1
                                           COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 2 of 11 Page ID #:2




  1         Plaintiffs Osho International Foundation and Michael Hilow hereby allege as
  2   follows:
  3                                   Jurisdiction & Venue
  4    1.   This action arises under the Copyright Act of 1976, 17 U.S.C. §§ 101, et seq.
  5    2.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,
  6   1338(a) and (b), & 1367(a).
  7    3.   Venue in this judicial district is proper under 28 U.S.C. § 1391 (c) and §
  8   1400(a).
  9                                        The Parties
 10    4.   Plaintiff Osho International Foundation is a Swiss corporation.
 11    5.   Plaintiff Michael Hilow is an individual residing in Los Angeles, California.
 12    6.   Plaintiffs are informed and believe, and thereupon allege, that Defendant
 13   Chapman Way is an individual residing in Los Angeles, California.
 14    7.   Plaintiffs are informed and believe, and thereupon allege, that Defendant
 15   Maclain Way is an individual residing in Thousand Oaks, California.
 16    8.   Plaintiffs are informed and believe, and thereupon allege, that Defendant
 17   Duplass Brothers Productions is a Texas corporation with its principal place of
 18   business located at 199 E. Oakridge Park, Metairie, LA 70005, and is doing business
 19   in and with California.
 20    9.   Plaintiffs are informed and believe, and thereon allege, that Defendant Netflix,
 21   Inc. is a Delaware corporation with its principal place of business located at 100
 22   Winchester Circle, Los Gatos, California 95032.
 23    10. Defendants Does 1 through 10, inclusive, are other parties not yet identified
 24   who have infringed Plaintiffs’ copyrights, have contributed to the infringement of
 25   Plaintiffs’ copyrights, or have engaged in one or more of the wrongful practices
 26   alleged herein. The true names, whether corporate, individual or otherwise, of
 27   Defendants 1 through 10, inclusive, are presently unknown to Plaintiff, which
                                                 2
                                             COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 3 of 11 Page ID #:3




  1   therefore sue said Defendants by such fictitious names, and will seek leave to amend
  2   this Complaint to show their true names and capacities when same have been
  3   ascertained.
  4     11. Plaintiff is informed and believes and thereon alleges that at all times relevant
  5   hereto each of the Defendants was the agent, affiliate, officer, director, manager,
  6   principal, alter-ego, and/or employee of the remaining Defendants and was at all
  7   times acting within the scope of such agency, affiliation, alter-ego relationship and/or
  8   employment; and actively participated in or subsequently ratified and adopted, or
  9   both, each and all of the acts or conduct alleged, with full knowledge of all the facts
 10   and circumstances, including, but not limited to, full knowledge of each and every
 11   violation of Plaintiffs’ rights and the damages to Plaintiffs proximately caused
 12   thereby.
 13                                    Factual Background
 14                                Osho International’s Works
 15     12. Osho International promotes, publishes, licenses, and archives the teachings
 16   and other work of the author and mediation teacher Osho (formerly known as
 17   Bhagwan Shree Rajneesh 1931-1990) and has done so since the 1970’s.
 18     13. Osho International is the sole and exclusive owner of, inter alia, copyrighted
 19   lecture materials, photographic works, and video works documenting the life and
 20   teachings of Osho. These works have been registered or submitted for registration
 21   with all formalities satisfied. These works include, without limitation:
 22              a. “I Leave You My Dream”;
 23              b. “Rajneeshpuram: The First Year”; and
 24              c. “OSHO 1931-1990.”
 25

 26
      ///
 27
                                                  3
                                             COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 4 of 11 Page ID #:4




  1    14. Osho International’s films were widely screened and available for viewing,
  2   purchase, and streaming, including via VHS tape and DVD/optical disc, or via
  3   internet and streaming distribution platforms.
  4                                       Hilow’s Films
  5    15. Hilow is a documentarian and director of the 1993 documentary film
  6   “Rajneeshpuram an Experiment to Provoke God,” which documents the development
  7   of the movement between 1981-1985 in Rajneeshpuram, Oregon.
  8    16. Hilow is the sole and exclusive owner of “Rajneeshpuram an Experiment to
  9   Provoke God,” which was registered with the United States Copyright Office and
 10   allocated Registration No. PA0002125666.
 11    17. “Rajneeshpuram an Experiment to Provoke God” was widely screened and
 12   available for viewing, purchase, and streaming, including in theatres, at film festivals,
 13   on VHS tape and DVD/optical disc, or via internet/streaming distribution platforms.
 14
                                       “Wild Wild Country”
 15
       18. Defendants Chapman Way, Maclain Way, Duplass Bros., and Netflix, have
 16
      infringed and continue to infringe Plaintiffs’ copyrighted works by (and without
 17
      Plaintiffs’ permission) producing, distributing, and streaming their six-episode series
 18
      “Wild Wild Country.”
 19
       19. Defendants appropriated substantial portions of Plaintiffs’ copyrighted works
 20
      throughout duration of “Wild Wild Country” (such portions referred to herein as
 21
      “appropriated footage”). For instance, the first episode of the series alone includes
 22
      roughly 88 discrete instances of appropriation, covering a total duration of at least
 23
      over 12 minutes, or roughly a quarter of the episode’s total duration.
 24
       20. A footage log documenting certain instances of appropriated footage in “Wild
 25
      Wild Country,” including its duration and source, is attached as Exhibit A. This
 26
      representative log is not intended to be an exclusive, exhaustive, or final accounting
 27
                                                  4
                                             COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 5 of 11 Page ID #:5




  1   of Defendants’ appropriation of Plaintiffs’ copyrighted films and the claims made
  2   herein are made as to all unauthorized uses by Defendants, and each of them, of any
  3   of Plaintiff’s content.
  4    21. In each instance, the appropriated footage in “Wild Wild Country” is identical
  5   or virtually identical to Plaintiffs’ source works, or is a slightly modified derivative of
  6   said work.
  7    22. “Wild Wild Country” was nominated for five Primetime Emmys and won the
  8   Primetime Emmy for Outstanding Documentary or Nonfiction Series.
  9    23. Plaintiffs are informed and believe, and thereupon allege, that “Wild Wild
 10   Country” has been a commercial success for Defendants, including as a means of
 11   driving revenues, awareness, and subscriber growth for Netflix.
 12    24. Plaintiffs are informed and believe, and now allege, that Defendants yielded
 13   substantial revenue from their production, distribution, and streaming of “Wild Wild
 14   Country,” including by way of subscriber payments and licensing fees.
 15    25. Plaintiffs are informed and believe, and now allege that Defendants’ conduct
 16   was willful, given the substantial breadth of Defendants’ infringement, as
 17   documented in Exhibit A, the lack of obtainment of a license or other transfer, and
 18   the continued exploitation of Plaintiffs’ work after notice that Plaintiff’s owned the
 19   work and objected to is exploitation without consent.
 20    26. Plaintiffs notified Defendants of their allegations of infringement in February,
 21   2018, yet Defendants failed to meaningfully respond and Netflix continues to
 22   broadcast, stream, display, and distribute “Wild Wild Country.”
 23                                    First Claim for Relief
 24                (For Copyright Infringement–Against all Defendants, and Each)
 25    27. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
 26   paragraphs of this Complaint.
 27
                                                   5
                                              COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 6 of 11 Page ID #:6




  1    28. Plaintiffs are informed and believe and now allege that Defendants, and each
  2   of them, had access to Plaintiffs’ copyrighted films through VHS tape, DVD, or
  3   online streaming platforms. Additionally, access is also established by the striking
  4   similarity (they are identical or virtually identical) of the infringing scenes.
  5    29. Plaintiffs are informed and believe and now allege that, without Plaintiffs’
  6   authorization, Defendants, and each of them, distributed, marketed, and published
  7   “Wild Wild Country” bearing appropriated footage that is identical to, or
  8   substantially similar to, excerpts from or complete copies of Plaintiffs’ works.
  9    30. Plaintiffs are informed and believe and thereon allege that Defendants, and
 10   each of them, infringed Plaintiffs’ copyrights by creating “Wild Wild Country” and
 11   then marketing, distributing, and publishing it to the public.
 12    31. Defendants, and each of them, infringed Plaintiffs’ rights by extracting
 13   footage from Plaintiffs’ works, incorporating the appropriated works in new and
 14   different combinations into “Wild Wild Country,” and then publishing it without
 15   Plaintiffs’ authorization or consent.
 16    32. Due to Defendants’, and each of their, acts of infringement, Plaintiffs’ have
 17   suffered actual, general and special damages in an amount to be established at trial,
 18   including but not limited a reasonable license fee for Defendants’ use of the works.
 19    33. Due to Defendants’ acts of copyright infringement as alleged herein,
 20   Defendants, and each of them, have obtained direct and indirect profits they would
 21   not otherwise have realized but for their infringement of Plaintiffs’ rights in
 22   Plaintiffs’ copyrighted works. As such, Plaintiffs are entitled to disgorgement of
 23   Defendants’ profits directly and indirectly attributable to Defendants’ infringements
 24   of their rights in the works in an amount to be established at trial.
 25    34. Plaintiffs are informed and believe and now allege that Defendants, and each
 26   of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
 27   subjecting Defendants, and each of them, to enhanced statutory damages, claims for
                                                   6
                                              COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 7 of 11 Page ID #:7




  1   costs and attorneys’ fees, and/or a preclusion from deducting certain costs when
  2   calculating disgorgeable profits.
  3                                   Second Claim for Relief
  4   (For Vicarious and/or Contributory Copyright Infringement–Against all Defendants,
  5                                          and Each)
  6    35. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
  7   paragraphs of this Complaint.
  8    36. Plaintiffs are informed and believe and now allege that Defendants knowingly
  9   induced, participated in, aided and abetted in and profited from the illegal
 10   reproduction, distribution, and publication of “Wild Wild Country” as alleged above.
 11   Specifically, the producers of the film (Netflix and Duplass Bros.) underwrote and
 12   participated in Ways’ illegal copying during the creation of “Wild Wild Country.”
 13   Defendants, and each of them, realized profits through their respective obtainment,
 14   distribution, and publication of the “Wild Wild Country.”
 15    37. Plaintiffs are informed and believe and now allege that Defendants, and each
 16   of them, are vicariously liable for the infringement alleged herein because they had
 17   the right and ability to supervise the infringing conduct and because they had a direct
 18   financial interest in the infringing conduct. Specifically, each Defendant in the
 19   involved in the infringement had the ability to oversee the publication and
 20   distribution of the Infringing Scenes. And, Defendants, and each of them, realized
 21   profits through their respective obtainment, distribution, and publication of the “Wild
 22   Wild Country” featuring the appropriated works.
 23    38. By reason of Defendants’, and each of their, acts of contributory and vicarious
 24   infringement as alleged above, Plaintiffs have suffered and will continue to suffer
 25   substantial damages to their businesses in an amount to be established at trial, as well
 26

 27
                                                 7
                                             COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 8 of 11 Page ID #:8




  1   as additional actual, general and special damages in an amount to be established at
  2   trial.
  3     39. Due to Defendants’ acts of copyright infringement as alleged herein,
  4   Defendants, and each of them, have obtained direct and indirect profits they would
  5   not otherwise have realized but for their infringement of Plaintiffs’ rights in. As such,
  6   Plaintiffs are entitled to disgorgement of Defendants’ profits directly and indirectly
  7   attributable to Defendants’ infringement of Plaintiffs’ rights in their copyrighted
  8   works in an amount to be established at trial.
  9     40. Plaintiffs are informed and believe and now allege that Defendants, and each
 10   of their, conduct as alleged herein was willful, reckless, and/or with knowledge,
 11   subjecting Defendants, and each of them, to enhanced statutory damages, claims for
 12   costs and attorneys’ fees, and/or a preclusion from deducting certain costs when
 13   calculating disgorgeable profits.
 14                                   Third Claim for Relief
 15   (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 – Against
 16                                 all Defendants, and Each))
 17     41. Plaintiffs repeat, re-allege, and incorporate by reference all preceding
 18   paragraphs of this Complaint.
 19     42. Plaintiffs’ films, as distributed on VHS, DVD/optical disk, and streaming
 20   platforms, contained Content Management Information (“CMI”), including but not
 21   limited to the inclusion of their names as authors of, and copyright holders for, the
 22   works at issue, titles, DVD and/or other metadata, and other indicia identifying the
 23   works or Plaintiffs as authors of the works.
 24     43. Plaintiffs are informed and believe and now allege that Defendants, in the
 25   course of extracting footage from Plaintiffs’ films and recompiling that footage into
 26   “Wild Wild Country,” violated 17 U.S.C. §1202 by intentionally removing and/or
 27
                                                  8
                                             COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 9 of 11 Page ID #:9




  1   altering the CMI on the copy of one or more infringing scenes from Plaintiffs’ films,
  2   and then by distributing the scenes with knowledge that the CMI had been removed
  3   or altered without authority of the copyright owner or the law.
  4     44. Plaintiffs are informed and believe and now allege that Defendants, and each
  5   of them, distributed false CMI in connection with their distribution of “Wild Wild
  6   Country,” including false CMI identifying Defendants and/or their agents or
  7   collaborators as the author and/or owner of certain material that was in fact owned by
  8   authored and/or owned by one or more of the Plaintiffs.
  9     45. Plaintiffs are informed and believe and now allege that Defendants distributed
 10   and publicly displayed the extracted footage containing mislabeled and/or fraudulent
 11   CMI, knowing that the CMI had been removed or altered without authority of the
 12   copyright owner or the law, and knowing, or, with respect to civil remedies under
 13   section 1203, having reasonable grounds to know, that the conduct would induce,
 14   enable, facilitate, or conceal an infringement of any right under this title.
 15     46. The above conduct is in violation of the Digital Millennium Copyright Act and
 16   exposes Defendants, and each of them, to additional and enhanced common law and
 17   statutory damages, attorneys’ fees, and penalties pursuant to 17 USC § 1203 and
 18   other applicable law.
 19     47.   Plaintiffs are informed and believe and now allege that Defendants, and each
 20   of their, conduct as alleged herein was willful, reckless, and/or with knowledge, and
 21   Plaintiffs resultantly seek enhanced damage and penalties.
 22

 23

 24

 25   ///
 26   ///
 27
                                                   9
                                              COMPLAINT
 28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 10 of 11 Page ID #:10




   1                                     Prayer for Relief
   2                                 (Against All Defendants)
   3         With Respect to Each Claim for Relief, Plaintiffs demand judgment against
   4   Defendants as follows:
   5         a.    That Defendants, their affiliates, agents, and employees be enjoined
   6               from infringing Plaintiffs’ copyrights in and to Plaintiffs’ copyrighted
   7               works;
   8         b.    Granting an injunction permanently restraining and enjoining
   9               Defendants, their officers, agents employees, and attorneys, and all those
  10               persons or entities in active concert or participation with them, or any of
  11               them, from further infringing Plaintiff’s copyrights in and to Plaintiffs’
  12               copyrighted works;
  13         c.    For a constructive trust to be entered over any scenes, recordings,
  14               reproductions, files, online programs, and other material in connection
  15               with “Wild Wild Country,” and all revenues resulting from the
  16               exploitation of same, for the benefit of Plaintiffs;
  17         d.    That Plaintiffs be awarded all profits of Defendants, and each, plus all
  18               losses of Plaintiff, plus any other monetary advantage gained by the
  19               Defendants through their infringement, the exact sum to be proven at the
  20               time of trial;
  21         e.    That Defendants pay damages equal to Plaintiffs’ actual damages and
  22               lost profits;
  23         f.    That Plaintiffs be awarded statutory damages and attorneys’ fees as
  24               available under 17 U.S.C. § 505 and 17 U.S.C. § 1203;
  25         g.    That Plaintiffs be awarded pre-judgment interest as allowed by law;
  26         h.    That Plaintiffs be awarded the costs of this action; and
  27
                                                  10
                                             COMPLAINT
  28
Case 2:19-cv-00753-RSWL-JEM Document 1 Filed 01/31/19 Page 11 of 11 Page ID #:11




   1         i.    That Plaintiffs be awarded such further legal and equitable relief as the
   2               Court deems proper.
   3

   4
       Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
                 38 and the 7th Amendment to the United States Constitution.
   5

   6                                                  Respectfully submitted,
   7

   8   Dated: January 31, 2019        By:             /s/ Scott Alan Burroughs
   9
                                                      Scott Alan Burroughs, Esq.
                                                      Trevor W. Barrett, Esq.
  10                                                  DONIGER / BURROUGHS
  11
                                                      Attorneys for Plaintiffs

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27
                                                 11
                                             COMPLAINT
  28
